DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 12/04/2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sivik et al (US 2012/0052037 A1), in view of Jordan et al (US 2004/0127123 A1) and further in view of Mikhael et al (USP 7,157,117 B2).
Sivik disclosed [0017-0021] a nonwoven web comprising a plurality of filaments, wherein fibers were formed from said filaments [0033], and wherein said filaments were in the form of a core and sheath [0030]. Further, the filament-forming material comprised one or more polymers, and mixtures thereof [0034, 37, 119-121]; and, the filament, generally, comprised a coating [0107, 0329]. Sivik’s web material contained one or more active agents [abstract] (e.g., non-limiting examples of suitable cosmetic agents to treat 
The filaments were disclosed as surface treated to change the hydrophilic or hydrophobic properties of the filament [0104].
Although Sivik generally disclosed coatings and surface treatments to change the hydrophilicity or hydrophobicity of the filament, Sivik did not specifically disclose said coatings and treatments as hydrophilic coatings comprising an acrylate polymer, as recited in claim 1.
Jordan disclosed a nonwoven web comprising a hydrophilic polymeric coating. Said coating was durable under a wide range of temperatures, and remained effective even after extended storage periods [0014-0019].
Mikhael taught [Example 2] a nonwoven fabric coated with a hydrophilic acrylate polymer. The hydrophilic acrylate polymer created a water absorbent surface, thereby showing high performance as a water absorbent media.
Since Sivik generally disclosed coatings and surface treatments in order to change the hydrophilicity or hydrophobicity of the filaments, it would have been prima facie obvious to one of ordinary skill in the art to include hydrophilic coatings within the teachings of Sivik, as taught by Jordan and Mikhael. An ordinarily skilled artisan would have been motivated to include, as a coating, a polymer that was durable under a wide range of temperatures, and that remained effective even after extended storage periods [Jordan; 0014-0017]. Furthermore, an ordinarily skilled artisan would have been motivated to create a water absorbent surface with high performance as a water absorbent media [Mikhael; Example 2].
prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select a hydrophilic polymer for incorporation into a nonwoven fabric, based on its recognized suitability for its intended use as a durable coating having high performance as a water absorbent media, as taught by Jordan and Mikhael [Jordan; 0014-0017 and Mikhael at Example 2].
Sivik, in view of Jordan and Mikhael, reads on claims 1-2 and 4.
Claim 2 recites that the body is made from at least two polymeric materials. Sivik disclosed filaments formed of fibers, where the filament-forming material comprised one or more polymers, and mixtures thereof [0034, 37, 119-121]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
	Claim 15 is rendered prima facie obvious because Sivik disclosed [0109] wipes, paper towels, bath tissue, facial tissue, sanitary napkins, tampons, diapers, adult incontinence articles, washcloths, and the like.
	Claim 16 is rendered prima facie obvious because Sivik taught filament-forming materials as polyethylene [0037], polyacrylic acid [0121] and polypropylene [0116; 0140]. 
	The instant claim 16 recites a core consisting of polypropylene, a sheath consisting of polyethylene and a coating consisting of polyacrylic acid. As discussed, Sivik taught fibers formed into a core and a sheath, with a general teaching of a coating. Jordan and Mikhael taught hydrophilic coatings, as previously discussed.
	Sivik did not specify to which component (e.g., core, sheath, coating) the fibers were comprised; however, it would be prima facie obvious to one of ordinary skill in the 
This is because Sivik guides those skilled in the art that changes and modifications can be made without departing from the spirit and scope of the disclosure [0046 and 0438]. It is prima facie obvious to one of ordinary skill in the art to try, without undue experimentation, and with a reasonable expectation of success, a design (e.g., core, sheath, coating) as necessary and as optimal, for a desired outcome and intended purpose (i.e., nonwoven web material). MPEP 2143. 
Claim 17 is rendered prima facie obvious because Sivik taught the fibers bonded together [0088] at melting- and non-melting temperatures of the fibers [0067-0072; 0288-0289; 0354; 0365].
Response to Arguments
Applicant’s arguments with respect to the acrylate limitation of claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argued that neither Spivik nor Jordan is concerned with the absorption and releasing capacities of the disclosed materials.
The Examiner disagrees. The claims are not drawn to absorption and releasing capacities. Rather, the claims are drawn to releasable ingredients, to which Spivik reads upon [see Spivik at claim 2].



Applicant argued that Jordan does not teach a releasing composition, to which the Examiner responds that Spivik teaches the said limitation (see the above rejection and arguments over Spivik). Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the combined teachings of Spivak, Jordan and Mikhael read on the instant claims, as discussed above.

Applicant argued technical advantages, relative to conventional cellulosic substrates, including a reduced dripping rate, an improved hydration capacity, a better delivery to the skin and an easier unfolding.
Regarding absorption [Figure 2], the Examiner acknowledges an increased absorption capacity of the claimed nonwoven solid material, versus cellulosic fibers.
Regarding dripping [Figure 3], the Examiner acknowledges reduced dripping, versus the comparative nonwoven.
Delivery to skin [Figure 4], hydration [Figure 5] (e.g., due to margin of error) and unfolding (e.g., due to subjectiveness, as well as a small sample size) did not appear significantly different between the inventive and comparative solids.

 For the purposes of argument only, and not as a basis of rejection, the Examiner cites Kawanaka et al (USP 8,911,753 B2). 
Kawanaka taught non-woven fibers comprised of a blend of hydrophilic (polyacrylic; col 5, line 26) and synthetic polymers (polyethylene and polypropylene; abstract and at col 3, #1), said non-woven solid material having a liquid absorption capacity of 500 to 2000 mass % [abstract]. 
Kawanaka does not appear to disclose an acrylate coating, as instantly recited; however, hydrophilic polymers (as coating materials) are known in the art to increase absorptive capacity (e.g., see the rejection over Mikhael).
As such, the polymeric effect (e.g., increased absorption) that the Applicant alleges does not provide a technical advantage over the prior art. The Examiner notes the inventive nonwoven, comprised of acrylic, polyethylene and polypropylene, does not appear inventive over Kawanaka’s nonwoven comprised of acrylic, polyethylene and polypropylene polymers; and, Mikhael’s teachings of hydrophilic coatings increasing the absorptive capacity.
Said other parameters (delivery to skin, reduced dripping, hydration and ease of unfolding) would not provide patentable distinctness, since polymers (e.g., acrylate, polyethylene and polypropylene) are inseparable from their properties. MPEP 2112.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CELESTE A RONEY/           Primary Examiner, Art Unit 1612